Citation Nr: 1508918	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to July 1981, December 1984 to May 1985, January to July 1991, February 2003 to June 2004 and from June 2004 to November 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, and assigned a 30 percent rating.  The Veteran has disagreed with the assigned rating.  

In October 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts a higher rating is warranted for PTSD.  Following the June 2011 VA psychiatric examination, the examiner diagnosed PTSD, and concluded it was moderate.  A Global Assessment of Functioning score of 50 was assigned.  During the April 2013 VA psychiatric examination, the examiner stated there was no significant change in the symptoms compared to the previous VA examination.  It was reported the Veteran had been laid off from his job.  His symptoms included anxiety, suspiciousness, chronic sleep impairment and disturbance of mood and motivation.  A Global Assessment of Functioning score of 65 was assigned.  

The Veteran submitted an October 2014 letter from his treating VA psychiatrist during the hearing that month.  He noted the Veteran was presenting with intrusive thoughts and that he had long, sleepless nights.  The psychiatrist stated that the Veteran's condition had deteriorated and that he was unemployable.  He also indicated his chronic feelings of anger and irritability had led to social isolation.  The Veteran reportedly had difficulty controlling his anger and he was potentially explosive if exposed to a stressful situation.  The examiner commented that the severity of the Veteran's PTSD symptoms would interfere with his ability to maintain gainful employment.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  

With respect to the TDIU rating claim, the Veteran testified at the October 2014 Board hearing that he had not worked since 2010.  He also stated he was continuing to receive treatment from the Hackensack, New Jersey VA outpatient clinic for PTSD.  The current treatment reports are not in the record.

A claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (request for a TDIU, either stated or implied by a fair reading of the claim or of the evidence of record, is not a separate claim for benefits, but part of the claim for increase).  In this case, given the statement from the Veteran's treating psychiatrist and the Veteran's testimony, the issue of entitlement to TDIU has been reasonably raised by the record, is considered part of the increased rating claim on appeal, and must be developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify with respect to the claim for a TDIU rating.

2.  Obtain the Veteran's updated VA treatment records, to include records from the VA outpatient treatment clinic in Hackensack, New Jersey.

3.  Thereafter, arrange to have the Veteran scheduled for a VA psychiatric examination in order to determine the current level of severity of his service-connected PTSD.  The record must be made available to and reviewed by the examiner. 

The examiner should also furnish an opinion as to whether the Veteran's psychiatric disability, in and of itself, precludes "substantially gainful" employment.  The examiner should describe the Veteran's functional and industrial impairment from his service-connected psychiatric disability, and with consideration of the Veteran's educational background and occupational history, furnish an assessment (without consideration of his age and any nonservice-connected disabilities) as to the types of employment he would be able to participate in from a medical standpoint, if any.  The examiner is advised that "substantially gainful" employment means work that is more than marginal and permits an individual to earn a "living wage" consistent with his education and occupational experience.

A complete rationale for all opinions must be provided. 

4.  If the medical opinion provided in response to the question posed above is that the Veteran's service-connected psychiatric disability did not (of itself) preclude "substantially gainful" employment, arrange for the record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion.  Based on review of the record, the counselor should offer an opinion regarding the effect the Veteran's service-connected PTSD had on his employability, considering his education and occupational experience, but not the effects of age and any nonservice-connected disabilities. 

The consulting vocational specialist should opine whether the Veteran's service-connected disability precludes him from participating in any substantially gainful employment consistent with his education and work experience.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disability (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disability.  Further, the consultant should provide an opinion as to whether rehabilitation services would be available to the Veteran with regard to any vocation for which he has the necessary educational skills and background to pursue and for which his mental condition enables him to permit training. 

The VA vocational counselor should provide rationale for the opinion offered.

5.  After the above development requested is completed, adjudicate the claims for a higher rating for PTSD and for a TDIU rating.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




